  LAW OFFICES OF SUSAN                                      G.      KELLMAN
  25    EIGHTH        AVENUE     •     BROOK L YN,          NEW       YORK               11217
  ( 7 I 8 ) 783-8200 • FAX ( 71 8 ) 783 - 8226 • SGK @KELLMANESQ . COM
  FELLOW ,       AMER I CAN          COLLEGE          OF       TRIAL            LAWYERS

                                                                      March 13, 2020

Via: ECF and Email                                                       l!SDC "DNY
Hon. Victor Marrero
United States District Judge
Southern District of New York                                         ,I DOCU!\ H:NT

                                                                         F,~ ~•:.~ ~ RONIC
                                                                                         ~ALLY FILEL
500 Pearl Street
New York, New York 10007


Dear Judge Marrero,
                                     Re:    United States v. Ervin
                                            18 Cr. 413 (VM)
                                                                      t                - - ---
                                                                            , TF ! fLEO:
                                                                            ·z-::::-:- - --- -.
                                                                                                            '
                                                                                                                    -
                                                                                                  - = _________-:-- _-~:

       I write to respectfully request that your Honor adjourn Ervin Ortiz'
sentencing, currently scheduled for April 17, 2020, until a date and time convenient
to the Court in June 2020.

        Currently, I am on trial in the Eastern District of New York, before Hon.
Allyne Ross, in U.S. v. Melendez Rojas, 14 Cr. 434 (ARR). Thus, preparing for Mr.
Ortiz's sentencing has been complicated by: (1) my trial; (2) my inability to review
the PSR with Mr. Ortiz, who is in custody; and (3) by the difficulty counsel has
encountered in communicating with Mr. Ortiz's family in connection with obtaining
letters of support.

      I have discussed this request for an adjournment with AUSA Timothy
Capozzi, who has graciously consented.

        Accordingly, on behalf of Mr. Ervin Ortiz, we respectfully request an
adjournment of his sentencing date until a date and time convenient to your Honor,
in late June 2020. Your Honor's consideration of this request is appreciated.

                                                             Respectfully submitted,

                                                                      /s/
                                                             Susan G. Kellman

cc:   AUSA Timothy Capozzi

                                R~est G~NTED. The sentencing of defendant IJ:i.,vi...rt
                                       t
                                  (Yr I J.-. herein is rescheduled to  & ·-./f,.:ZI[)
                                at   /0 :
                                       0 () t-L ,lv\ .                .
                                SO ORDERED.
